Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2020 has been entered.

 Response to Amendment
The amendment filed December 7, 2020 has been entered.  Claims 2-3, 7-8, 10, 13, 15, and 21 have been amended.  Claim 1 has been canceled.  Currently, claims 2-21 are pending for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 2 objected to because of the following informalities:  line 6 recites “neurostimulation-to” and should instead state “neurostimulation to”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9-10 and 12-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Kramer et al. (US PG Pub 2011/0257708).
Regarding claims 2, 4-7, 9-10, 12-15, 17-21, Maschino et al. discloses a system, method and non-transitory machine-readable medium including instructions, which when executed by a machine, cause the machine to instruct a spinal cord stimulation system ([0067]), configured to deliver a pain therapy and measure action potentials ([0114]), to: use stimulation parameter values for a set of stimulation parameters to deliver neurostimulation to target tissue in or near a spine to provide a therapeutic effect for the pain therapy ([0091]); monitor, throughout a course of the pain therapy, evoked action potentials after stimulating the target tissue to verify whether the neurostimulation delivered using the stimulation parameter values for the set of stimulation parameters causes the therapeutic effect for the paint therapy ([0116]) by: measuring action potentials evoked in the target neural tissue in response to the neurostimulation ([0114]); and performing a neuro-response analysis for the measured action potentials; and maintain an efficacious therapeutic effect throughout the course of the pain therapy by continuing to use the stimulation parameter values for the set of stimulation parameters to deliver the 
Regarding claims 3, 16, Maschino et al. discloses wherein the adjusting the one or more of the stimulation values includes adjusting at least one of pulse amplitude, pulse width, a pulse rate, a duty cycle, a burst rate, or an electrode combination ([0010]).

Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-7, 9-10 and 12-21 above, and further in view of Parker et al. (US PG Pub 2014/0236257).
Regarding claim 8, Maschino et al. does not expressly disclose the machine instructing the SCS system to halt or resume the adjusting the neurostimulation to evoke action potentials based on one or more conditions comprising at least one of a patient's movement, a patient's temperature, a patient's blood flow, an electrocortigram, and electroencephalogram, a tissue or transcutaneous oxygen tension, a glucose concentration, an impedance measurement, a chemical species concentration, or whether the patient is asleep or awake. Parker et al. teaches a neurostimulation device that provides a string differentiation between different postures and movement of the patient when determining neurostimulation adjustments ([0104], [0126], [0147], [0157]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Maschino et al. to take into account patient movement to halt or resume adjusting neurostimulation to evoke action potentials as taught by Parker et al. in order to better consider how the stimulus may affect the patient's comfort due to movement or change of posture.

Claim 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschino et al. (US PG Pub 2007/0179557) in view of Kramer et al. (US PG Pub 2011/0257708) as applied to claims 2-7, 9-10 and 12-21 above, and further in view of Hedberg et al. (US Pat 8,532,774).
Regarding claim 11, Maschino et al. does not expressly disclose instructions, which when executed by the machine, cause the machine to alternately use two or more of the reference evoked action potentials based on a predefined therapeutic schedule. Hedberg et al. teaches templates for determining a phrenic nerve event (col. 3, line 60 to col. 4, line 15), where different templates are created for different therapeutic schedules (col. 4, line 66 to col. 5, line 15). It would have been obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792